Citation Nr: 9927169	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a vision disorder.

3.  Entitlement to service connection for an upper 
respiratory disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to an increased rating for coronary artery 
disease, status post myocardial infarctions and coronary 
artery bypass grafts times three, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1974 to November 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for hearing loss, a vision disorder, an upper respiratory 
disorder, and a low back disorder, and assigned a rating in 
excess of 30 percent for the veteran's coronary artery 
disease, status post myocardial infarction and coronary 
artery bypass grafts.

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  In Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 14, 1999), the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) rejected the argument that 38 C.F.R. 
§§ 3.103(a), 3.159(a); VA Adjudication Procedure Manual M21-
1, Part III, para. 1.03(a) and Part IV, para. 2.10(f); and 
policies set forth in other VA documents require VA to assist 
the claimant in developing facts pertinent to the claim even 
though a well-grounded claim had not yet been submitted.  The 
Court concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  There is otherwise no 
apparent basis upon which to comply with the representative's 
request in this regard.

In Floyd v. Brown, 9 Vet. App.88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App.337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record contains no medical evidence that the veteran 
has hearing loss disability in his right ear.

2.  The record contains no medical evidence that the veteran 
has current disability from a visual defect, other than 
refractive error.

3.  The record contains no medical evidence that the veteran 
has current disability from an upper respiratory disorder.

4.  The record contains no medical evidence that the veteran 
has current disability from a low back disorder.

5.  The veteran's disability from coronary bypass surgery is 
manifested by subjective complaints of headache, with good 
exercise capacity and fatigue at 11.7 metabolic equivalents) 
METS, without arrhythmias, chest pain, or exercise induced 
EKG abnormality diagnostic of ischemia.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  The claim of entitlement to service connection for an eye 
disorder diagnosed as refractive error is not well grounded. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

3.  The claim of entitlement to service connection for an 
upper respiratory disorder is not well grounded. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The claim of entitlement to service connection for a low 
back disorder is not well grounded. 38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

5.  The criteria for a schedular rating in excess of 30 
percent are not met for coronary artery disease, status post 
myocardial infarction and coronary artery bypass surgery.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7017 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App.78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App.498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App.91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
hearing loss, a vision disorder, an upper respiratory 
disorder,  and a low back disorder are not well grounded.  
Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App.69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in April 
1994, and in the statement of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and 
which he should submit for a well-grounded claim.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

A.  Hearing Loss

The veteran has asserted that he has trouble hearing speech, 
especially if there is any background noise.  He associates 
the onset of his complaints with the first "heart attack" 
he had.

Under the provision of 38 C.F.R. § 3.385 (1995), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2, 000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

During a VA audiology examination in January 1996, the 
veteran's puretone thresholds, in decibels, for the following 
frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
10
0
0
0
0

The pure tone threshold average in the right ear was 2.5 
decibels, with speech discrimination ability of 100 percent 
correct, and the pure tone threshold average in the left ear 
was 0 decibels, with speech discrimination ability of 98 
percent correct.  The audiologist reported that the veteran's 
hearing was normal with excellent word recognition in both 
ears.

A review of the entire record reveals no medical evidence 
which indicates that the veteran has current disability from 
hearing loss as defined by 38 C.F.R. § 3.385.  The Board 
concludes that the claim of entitlement to service connection 
for hearing loss is not well grounded.

II.  Eye Disorder

The veteran contends that he has a vision disorder which is 
manifested by the sensation that he is looking through a 
tunnel or straining to see through something inside his eyes.  
He indicated in his notice of disagreement that he had 
trouble looking directly at objects and had the sensation 
that one eye was not seeing what the other eye was.

Service medical records show that the veteran sustained 
abrasions to the cornea of his right eye in September 1986 
and May 1987.  The abrasions resolved without residual eye 
problems.  At the time of his medical examination for 
separation from service, the veteran reported that his near 
vision was deteriorating.  On examination, his uncorrected 
distant and near vision was 20/20.  An examiner indicated 
that his eyes were clinically normal.

During a VA ophthalmology examination in January 1996, the 
veteran's uncorrected vision was 20/20 in both eyes.  The 
eyes had full motility.  The conjunctiva and iris were normal 
bilaterally.  The corneae and lenses were clear.  The 
anterior chambers were normal.  Tension was normal in both 
eyes.  The pupils were normal, without relative afferent 
pupillary defect.  Fundi were normal.  The diagnosis was 
blepharitis, otherwise normal eye examination.

A VA outpatient treatment note dated in January 1997 
indicates that the veteran had complaints of headaches and 
eye pain.  He had had reading glasses prescribed in November 
1995.  The examiner observed that the veteran's near vision 
was corrected using a pinhole.  The examiner noted an 
impression of presbyopia and recommended treatment with 
refraction.  The veteran was seen in a VA eye clinic in May 
1997.  He gave a history of decreased visual acuity for near 
objects.  On examination, his eyes were normal.  His far 
vision was 20/20 in both eyes.  Near vision was J2 in both 
eyes.  The examiner prescribed reading glasses.

After a thorough review of the entire record, the Board finds 
no evidence that the veteran has an eye disorder other than 
refractive error. The veteran has not contended, nor does the 
record reflect, that he has residual eye disability from 
trauma to his eyes during his active military service.  
Further,  there is no evidence that he incurred any disease 
affecting his eyes during his active military service.  The 
medical evidence in the file does show that he has refractive 
error with near vision which can be corrected with glasses.  
However, refractive error of the eye is not a disease or 
injury within the meaning of the applicable legislation 
providing for compensation benefits. 38 C.F.R. § 3.303(c) 
(1998).  The record contains no medical evidence that 
indicates that the veteran has any other disability 
associated with his eyes.  Thus, the first element of the 
Caluza analysis is unsatisfied.  The claim of entitlement to 
service connection for an eye disorder is not well grounded.

C.  Upper Respiratory Disorder

In his claims filed in December 1993, the veteran indicated 
that he had recurrent illness from upper respiratory 
problems, including bronchitis, sinus problems, chronic 
asthmatic cough, and allergies.  Service medical records show 
that he was seen on many occasions during the period from 
1976 to 1987 with complaints of raw throat, runny nose, 
cough, and congested sinuses.  His symptoms were variously 
diagnosed as upper respiratory viral infection, allergic 
rhinitis, vasomotor rhinitis, bronchitis, sinusitis, 
pharyngitis, mild asthmatic cough, and cough secondary to 
sinusitis and cigarette smoke exposure.  During a medical 
examination in June 1993, the veteran reported a history of 
sinusitis and chronic cough.  An examiner elaborated that the 
veteran had recurrent sinusitis from 1979 to 1985 which was 
treated with medication and resolved.  According to the 
examiner, there had been no recurrence since 1985.  In 
January 1995, the veteran sought medical treatment for 
complaints of daytime cough lasting two weeks.  An 
examination was unremarkable.  The reported impression was 
allergic vs. bronchial spasm cough.  At the time of his 
medical examination for separation from service, the veteran 
gave a history of ear, nose, and throat trouble, chronic or 
frequent colds, sinusitis, and chronic cough.  The examiner 
elaborated by noting smoke- and dust-related upper 
respiratory symptoms and occasional sinusitis.  On 
examination, the veteran's nose, sinuses, mouth, throat, 
lungs, and chest were clinically normal.

During the VA general medical examination in January 1996, 
the veteran reported that since the early 1980's he had 
episodes of bronchitis and sinusitis, particularly after 
exposure to air pollutants such as smoke or perfumes.  He 
would develop a stuffy nose and rhinorrhea, with wheezing and 
cough productive of yellow phlegm.  The veteran reported that 
these episodes were treated with antibiotics and 
bronchodilators.  On examination of his nose, sinuses, mouth, 
and throat, the oral mucosa were moist and pink, with no 
lesions.  The paranasal sinuses transilluminated well.  There 
was no post-nasal discharge or rhinorrhea.  The pertinent 
diagnoses were history of asthmatic bronchitis and sinusitis, 
presently quiescent.

In a letter dated in December 1996, an adjudication officer 
requested the veteran to provide pertinent information 
concerning post-service treatment of his claimed 
disabilities.  No response was received.  The RO's inquiries 
to the Army Medical Center at Fort McPherson, Georgia, 
yielded no response.  In response to the RO's inquiry to a 
repository of medical records maintained by the United States 
Department of Defense, the RO was advised that no records for 
the veteran could be located.

After reviewing the entire record, the Board finds that there 
is no medical evidence that the veteran has current 
disability from an upper respiratory disorder.  The veteran 
was requested to submit such evidence, but did not.  The 
report of the January 1996 VA examination identifies 
bronchitis and sinusitis by history only, without any current 
findings.  The Board finds that the first element of the 
Caluza analysis is missing.  The claim for service connection 
for an upper respiratory disorder is not well grounded.


D.  Low Back Disorder

The veteran indicated in the claim he filed in December 1993 
that he had had recurrent lower back problems since December 
1974.  Service medical records show that he was seen in March 
1981 with complaints of low back pain and radiating pain down 
both legs.  On examination, range of motion in all planes was 
limited.  However, he was able to heel and toe walk well.  A 
neurological examination was normal.  Straight leg raising 
was 90 degrees bilaterally.  There was no spinal tenderness.  
The reported diagnosis was low back pain.  On examination 
several days later, the veteran had myofascial spasm and 
paraspinal tenderness in the low lumbar spine.  An examiner 
noted an impression of low back myofascial spasm.  The 
veteran had another episode of low back pain in August 1984 
after lifting boxes five days earlier.  An examination 
revealed full range of motion with mild discomfort.  There 
was no sciatica.  Straight leg raising was within normal 
limits.  A neurological examination was normal.  The reported 
impression was mild low back strain.  Notes dated two weeks 
later indicated that the back pain had resolved.  The veteran 
was given instructions for an exercise program.  He had 
another episode of low back pain in October 1985 after 
lifting a heavy object.  On examination, his back was normal 
in appearance.  There was no atrophy.  There was no pain on 
palpation.  There was full range of motion.  There was normal 
strength in both legs.  A neurological examination was normal 
except that straight leg raising was positive at 60 degrees 
on the left.  X-rays of the lumbosacral spine were normal.  
The examiner noted an impression of low back pain with a 
component of sciatica.  During periodic treatment in the 
ensuing month, the veteran's complaints of low back pain and 
sciatic symptoms were diagnosed as somatic dysfunction , low 
back pain with sciatica, and disc herniation with nerve root 
involvement.  However, in early November 1985, after a 
regimen of exercises and Motrin, the veteran was described as 
much better.

The veteran was placed on a physical profile in October 1988 
for low back pain.  He underwent magnetic resonance imaging 
(MRI) of his lumbar spine in September 1989.  The study 
showed mild central bulging without herniation at the level 
of the intervertebral spaces between the fourth and fifth 
lumbar vertebrae (L4-5) and the fifth lumbar and first sacral 
vertebrae (L5-S1).  There was no involvement of the thecal 
sac or nerve roots.  An examiner reported an impression of 
improved back pain without herniated nucleus pulposus.  The 
veteran had another episode of back pain in November 1989 
after doing chores around his house.  An examination was 
normal except for a finding of decreased range of motion, 
particularly in forward bending, secondary to pain in the 
left leg.  The reported impression was probable left 
sciatica.  A neurological examination a week later yielded no 
objective findings of a neurological nature.  Continued 
conservative treatment, including physical therapy and 
exercises, was recommended.  The veteran's complaints of low 
back pain in December 1993 were alternatively attributed to a 
mechanical disorder or prostatitis.  Treatment notes dated in 
February 1995 show that the veteran complained of low back 
pain after lifting a heavy trash bag into a container.  An 
examination revealed spasms of the paraspinous muscles at L4-
5.  The impression was mild musculoskeletal strain.

The veteran reported a history of recurrent back pain during 
his medical examination for separation from service.  An 
examiner elaborated that the veteran had chronic low back 
problems with referred pain to his right leg.  However, on 
examination, his spine and other musculoskeletal systems were 
clinically normal.

During the January 1996 VA general medical examination, the 
veteran gave of history of low back pain and stiffness since 
the early 1980's.  He reported having unexpected, sometimes 
incapacitating episodes lasting several days.  He denied 
having back surgery.  On examination, forward bending of the 
lumbar spine was 85 degrees.  Backward extension was 20 
degrees.  Lateral flexion was 35 degrees to the left and 30 
degrees to the right.  Rotation was 40 degrees bilaterally.  
Straight leg raising was 80 degrees bilaterally.  Ankle deep 
tendon reflexes were 2+ bilaterally.  There was no weakness 
on dorsiflexion and plantar flexion of the great toes.  The 
veteran was able to squat to full range.  He could stand on 
toes and heels.  No sensory deficit was noted in the lower 
limbs.  The examiner reported a diagnosis of history of low 
back syndrome.

As with the other claimed disorders discussed above, the 
veteran was requested to submit medical evidence that he had 
current disability from a low back disorder.  He did not 
respond.  The claims folder, as currently constituted, 
contains no such medical evidence.  Therefore, the Board 
concludes that the claim for service connection for a low 
back disorder is not well grounded.

II.  Increased Rating for Heart Disease

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
from coronary artery disease within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show the veteran had an acute, 
anteroseptal myocardial infarction in January 1993.  He 
underwent surgery for coronary artery angioplasty in January 
and June 1993.  In March 1995, he underwent surgery for 
bypass grafting of three coronary arteries.

During the January 1996 general medical examination, the 
veteran denied having chest pains.  On examination, cardiac 
rhythm was regular.  On auscultation, there were no murmurs, 
gallops, or clicks.  There was no cardiomegaly clinically.  
There were no carotid or femoral bruits.  There was no 
pitting edema of the ankles or clubbing of the digits.  Good 
peripheral pulses were present throughout.  The pertinent 
diagnosis was organic heart disease of atherosclerotic 
etiology, status post coronary artery bypass surgery, without 
angina.

Initially, the veteran's disability was rated by the RO 
utilizing the former regulations and Diagnostic Code 7017.  
Under that diagnostic code, disability from coronary artery 
bypass is rated 100 percent disabling for one year following 
bypass surgery.  Thereafter, the associated disability is 
rated as atherosclerotic heart disease, with a minimum rating 
of 30 percent.  Under the former Diagnostic Code 7005, a 100 
percent rating is assigned for arteriosclerotic heart disease 
during and for six months following acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc.  After six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded, a 100 percent 
rating will be assigned.  Following typical history of acute 
coronary occlusion or thrombosis as above, or with history of 
substantiated repeated anginal attacks, with more than light 
manual labor not feasible, a 60 percent rating will be 
assigned.  Following typical coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attack, with ordinary manual labor feasible, a 30 percent 
rating is assigned.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for disorders affected by a change in 
regulations which were pending on the date of such change, it 
well be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.

Effective January 12, 1998, regulations concerning the 
evaluation of disorders of the cardiovascular system were 
revised.  Under the revised criteria, disability from 
coronary bypass surgery is rated based on clinical findings 
as well as METS.  One MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METS at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation and a 
laboratory determination of METS by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity, (expressed in METS and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  Under Diagnostic Code 
7017, disability from coronary bypass surgery is rated 100 
percent disabling for three months following hospital 
admission for surgery.  Thereafter, with residuals chronic 
congestive heart failure, or with workload of three metabolic 
equivalents or less resulting is dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of less than 30 percent, a 100 percent 
rating is assigned.  A 60 percent rating is assigned for more 
than one episode of acute congestive heart failure in the 
past year, or where a workload of greater than three METS but 
not greater than five METS results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 30 percent rating is assigned where a workload 
greater than five METS but not greater than seven METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or where there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram (EKG), echocardiogram, or X-
ray.  38 C.F.R. § 4.104, Diagnostic Code 7017 (1998).

The veteran underwent a VA cardiovascular examination in 
October 1998.  He reported having frequent headaches since 
his bypass surgery, but he denied having chest pain, 
dizziness, syncope, or near syncope. He was taking aspirin.  
A cardiac examination revealed regular rate and rhythm 
without murmurs or gallops.  A 12-lead EKG showed Q waves in 
V1 and V2 consistent with old septal infarction.  The veteran 
exercised for 10 minutes on the Bruce protocol to a peak 
heart rate of 176 beats per minute, which is 102%  of maximum 
predicted.  Maximum blood pressure was 148/80, which was 
described as normal.  Maximum work load achieved was 11.7 
METS.  Exercise was terminated because of fatigue.  There 
were no arrhythmias.  The veteran had no chest pain or 
exercise induced EKG abnormality diagnostic of ischemia.  The 
examiner reported that the veteran had good exercise 
capacity.  The examiner reported the following assessments: 
1) Status post bypass surgery and status post myocardial 
infarction; 2) good exercise capacity on routine EKG 
treadmill test; 3) history of nonspecific symptoms with 
previous myocardial infarction.

The Board finds that neither the former or the revised rating 
criteria is more favorable to the veteran, as his disability 
from coronary artery bypass, status post myocardial 
infarction, does not meet the schedular criteria for a rating 
greater than 30 percent under either set of criteria.  The 
veteran has not had more than one episode of congestive heart 
failure within a year period.  He was able to achieve a 
workload well in excess of the criteria for a 60 percent 
schedular rating.  The record contains no clinical findings 
of left ventricular dysfunction with a compromised ejection 
fraction.  In the context of the former rating criteria, his 
disability does not meet the criteria for a 60 percent 
rating, as he does not have a history of substantiated 
repeated anginal attacks.  Nor is there any finding that 
light manual labor is not feasible.

The Board finds that the veteran's disability from coronary 
bypass surgery is manifested by subjective complaints of 
headache, with good exercise capacity and fatigue at 11.7 
METS, without arrhythmias, chest pain, or exercise induced 
EKG abnormality diagnostic of ischemia.  The Board concludes 
that the criteria for a rating in excess of 30 percent are 
not met.

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  The veteran's disability from 
coronary artery disease, status post myocardial infarction 
and bypass surgery, as discussed above, does not approximate 
the criteria for the next higher evaluation.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings are available under 
the rating schedule for greater disability, but the record 
does not show the presence of the manifestations required for 
the assignment of a higher rating.  Second, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The veteran has not required frequent hospitalization 
or treatment for his cardiovascular disorder, nor is it shown 
that the disorder otherwise so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  Finally, there is no evidence 
that the impairment resulting solely from the veteran's heart 
disorder warrants extra-schedular consideration.  Rather, for 
the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.  The RO's failure to discuss 
extraschedular consideration and to refer the claim for 
assignment of such a rating as provided in the regulation was 
not prejudicial to the appellant in light of the Board's 
findings on that issue.


ORDER

Service connection fo hearing loss, a vision disorder, an 
upper respiratory disorder, and a low back disorder is 
denied.

A rating in excess of 30 percent for coronary artery disease, 
status post myocardial infarction and coronary artery bypass 
grafts, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

